     Case 2:20-cv-01242-MTL-JZB Document 10 Filed 04/06/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Prentice R. Thomas,                               No. CV-20-01242-PHX-MTL (JZB)
10                  Plaintiff,                          ORDER
11    v.
12    Paul Penzone, et al.,
13                  Defendants.
14
15          Plaintiff, who is pro se, initiated this action in June 2020. (Doc. 1.) In
16   November 2020, the Court issued a screening order directing Plaintiff to complete and
17   return a service packet for Defendant Despian by December 11, 2020. (Doc. 8.) A copy of
18   the screening order and a service packet was mailed to Plaintiff and returned as
19   undeliverable, with the reason for return stating: “No Longer in Custody.” (Doc. 9.)
20          Plaintiff has the general duty to prosecute his case. Fidelity Phila. Trust Co. v.
21   Pioche Mines Consol., Inc., 587 F.2d 27, 29 (9th Cir. 1978). In this regard, it is Plaintiff’s
22   responsibility to keep the Court apprised of his current address and to comply with Court
23   orders in a timely fashion. See LRCiv 83.3 (providing that an unrepresented party who is
24   incarcerated “must file a notice of . . . address change . . . within seven (7) days after the
25   effective date of the change”). Plaintiff has not notified the Court of a current mailing
26   address nor has he otherwise participated in this action since his release from custody.
27          District courts have the inherent power to dismiss cases sua sponte for failure to
28   prosecute. Link v. Wabash R. Co., 370 U.S. 626, 629–31 (1962). In appropriate
     Case 2:20-cv-01242-MTL-JZB Document 10 Filed 04/06/21 Page 2 of 3



 1   circumstances, the Court may dismiss a complaint for failure to prosecute even without
 2   notice or hearing. Id. at 633. In determining whether a plaintiff’s failure to prosecute
 3   warrants dismissal, the Court weighs the following five factors: “(1) the public’s interest
 4   in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
 5   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
 6   merits; and (5) the availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439,
 7   1440 (9th Cir. 1988) (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
 8          Here, the first and second factors favor dismissal. Plaintiff’s failure to keep the
 9   Court informed of a viable mailing address prevents this case from proceeding, and neither
10   the public’s interest in expeditious resolution of litigation nor the Court’s need to manage
11   its docket are served by allowing this case to continue. As to the third factor, dismissal of
12   this action for failure to prosecute will not prejudice Defendant. The fourth factor, the
13   public policy favoring disposition of cases on their merits, as always, weighs against
14   dismissal. See Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990). Finally, the fifth
15   factor requires the Court to consider whether a less drastic alternative is available. The
16   Court warned Plaintiff that failure to file a notice of change of address and failure to timely
17   complete service could result in the dismissal of his suit. And, without a reliable address
18   for Plaintiff, an order to show cause why this action should not be dismissed for failure to
19   serve Defendant Despian or for failure to prosecute would be futile. See Carey, 856 F.2d
20   at 1441 (concluding “[a]n order to show cause why dismissal is not warranted” was not an
21   available alternative because such order “would only find itself taking a round trip tour
22   through the United States mail”). Thus, the Court finds that only one less drastic sanction
23   is realistically available. Dismissal for failure to prosecute operates as an adjudication upon
24   the merits “[u]nless the court in its order for dismissal otherwise specifies.” Fed. R. Civ.
25   P. 41(b). In this case, dismissal with prejudice would be unnecessarily harsh. The Court
26   will therefore dismiss this action without prejudice for failure to prosecute pursuant to
27   Rule 41(b) of the Federal Rules of Civil Procedure.
28          Accordingly,


                                                  -2-
     Case 2:20-cv-01242-MTL-JZB Document 10 Filed 04/06/21 Page 3 of 3



 1         IT IS ORDERED that this action is dismissed without prejudice for failure to
 2   prosecute pursuant to Rule 41(b). The Clerk of the Court shall enter judgment accordingly.
 3         Dated this 5th day of April, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
